Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00548-CV

                                           Luis G. SEGURA,
                                               Appellant

                                                    v.

                                            Luis SEGURA,
                                               Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2021CV02922
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: April 20, 2022

DISMISSED FOR WANT OF JURISDICTION

           This is an appeal in a forcible detainer action. Appellant Luis G. Segura challenges the

Bexar County Court at Law’s November 19, 2021 judgment of possession in favor of appellee

Luis Segura. We conclude this appeal is moot and dismiss it for want of jurisdiction.

                                             BACKGROUND

           On July 13, 2021, appellee filed a forcible detainer action in a Bexar County justice court,

seeking to evict appellant on the grounds that appellant had failed to pay rent for three years and

had unlawfully failed to vacate at the end of the rental term. Appellant filed an answer and a
                                                                                      04-21-00548-CV


Statement of Inability to Afford Payment of Court Costs or an Appeal Bond, and he appeared at

the hearing on appellee’s petition. On July 30, 2021, the justice court signed a judgment of eviction

awarding possession of the premises to appellee.

       Appellant appealed to the county court at law. After a hearing at which appellee appeared

but appellant did not, the county court at law signed a November 19, 2021 default judgment

awarding possession of the premises to appellee. Appellant filed a motion to set aside the default

judgment and a motion for new trial. He also filed a motion to set a supersedeas bond, and the

county court at law set the amount of that bond at $4,500. On November 30, 2021, appellant filed

a motion objecting to the amount of the bond, arguing that he was indigent and had no assets with

which to pay the bond. The record does not indicate whether the county court at law ever heard

that motion.

       Appellant timely appealed the county court at law’s judgment to this court. On December

10, 2021, the Bexar County Clerk issued a writ of possession. On January 7, 2022, the Bexar

County Constable executed the writ and delivered possession of the property to appellee.

                                             ANALYSIS

                                          Applicable Law

       The only issue in a forcible detainer action is the right to actual possession of the property.

See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198 S.W.3d 782,

785 (Tex. 2006); see also TEX. PROP. CODE ANN. § 24.001–.002. A judgment of possession in such

an action determines only the right to immediate possession and is not a final determination of

whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When a forcible detainer defendant

fails to file a supersedeas bond in the amount set by the county court at law, the judgment may be

enforced and a writ of possession may be executed, evicting the defendant from the property. See

TEX. PROP. CODE ANN. § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d at 786.


                                                -2-
                                                                                     04-21-00548-CV


       In an appeal to this court from a county court at law’s judgment of eviction, a party’s

indigence does not relieve him of the obligation to file a supersedeas bond. See TEX. PROP. CODE

§ 24.007 (“A judgment of a county court may not under any circumstances be stayed pending

appeal unless, within 10 days of the signing of the judgment, the appellant files a supersedeas bond

in an amount set by the county court.”); Johnson v. Freo Tex. LLC, No. 01-15-00398-CV, 2016

WL 2745265, at *2 (Tex. App.—Houston [1st Dist.] May 10, 2016, no pet.) (mem. op.). If the

appellant fails to supersede the judgment and loses possession of the property, the appeal is moot

unless he: (1) timely and clearly expressed his intent to appeal and (2) asserted “a potentially

meritorious claim of right to current, actual possession of the [property].” See Marshall, 198

S.W.3d at 786–87.

                                           Application

       Here, the record appears to show that appellant failed to file a supersedeas bond in the

amount paid by the county court at law within ten days of the judgment. The record also appears

to show that the writ of possession was executed and appellee took possession of the premises. As

a result, we ordered appellant to file a written response by March 28, 2022 explaining: (1) whether

the writ of possession was executed; and (2) why this appeal should not be dismissed as moot.

Appellant did not respond to our order. Because appellant has not shown he has a potentially

meritorious claim of right to current, actual possession of the premises, we conclude his appeal is

moot. See id.; Stone v. K Clark Prop. Mgmt. LLC, No. 04-20-00124-CV, 2020 WL 2139294, at *2

(Tex. App.—San Antonio May 6, 2020, no pet.) (mem. op.). We therefore dismiss this appeal for

want of jurisdiction.

                                                  PER CURIAM




                                                -3-